AMENDMENT NO. 2 TO THE CREDIT AGREEMENT



          This AMENDMENT NO. 2 TO THE CREDIT AGREEMENT, dated as of June 28,
2002 (this "Amendment"), is hereby entered into among LSP WHITEWATER, LIMITED
PARTNERSHIP, a limited partnership organized and existing under the laws of the
State of Delaware (the "Partnership"), EACH OF THE LENDERS SIGNATORY HERETO (the
"Lenders") and DRESDNER BANK AG, NEW YORK BRANCH, the New York Branch of a
banking corporation organized under the laws of Germany, as agent for the
Lenders (in such capacity, the "Agent").

          WHEREAS, the parties hereto are party to a certain Credit Agreement
dated as of May 1, 1995, as amended by Amendment No. 1 thereto dated as of
December 31, 1995 (as so amended and as further amended, supplemented, amended
and restated or otherwise modified from time to time, the "Credit Agreement");
and

          WHEREAS, the parties wish to amend the Credit Agreement pursuant to
Section 11.04 thereof in order to extend the maturity date thereof as set forth
below.

          NOW, THEREFORE, the parties hereto hereby agree as follows:

          Section 1.     Definitions. Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Credit
Agreement.

          Section 2.     Amendment. Effective on and as of the Effective Date
(as defined in Section 3 below), the definition of "Final Maturity Date"
contained in Appendix A to the Credit Agreement shall be amended by replacing,
in its entirety, the definition thereof with the following:

           "Final Maturity Date" shall mean July 30, 2002.

          Section 3.     Conditions Precedent. The amendment to the Credit
Agreement set forth in Section 2 shall become effective upon the date (the
"Effective Date") as of which the following conditions precedent have been
satisfied:

                     (i)     the Agent shall have received counterparts of this
Amendment, executed and delivered by the Partnership, the Agent and each of the
Lenders;

                     (ii)     the Agent shall have received from the Partnership
evidence satisfactory to the Agent that the Partnership shall have received a
commitment from a lender (subject only to customary terms and conditions) to
replace the Agent and Lenders under the Credit Agreement on or prior to July 30,
2002; and

                     (iii)     the conditions precedent to the effectiveness of
Amendment No. 2 dated as of the date hereof by and among LPS-Cottage Grove,
L.P., each of the lenders signatory thereto and Dresdner Bank AG, New York
Branch, as agent for such lenders to the Credit Agreement dated as of May 1,
1995 by and among such parties shall have been satisfied.

          Section 4.     Representations and Warranties. The Partnership hereby
represents and warrants to each Lender and the Agent that:

                     (i)     it has full power and authority to execute, deliver
and perform this Amendment;

                     (ii)     the execution, delivery and performance by the
Partnership of this Amendment have been duly authorized by all necessary
partnership action;

                     (iii)     this Amendment constitutes the legal, valid and
binding obligation of the Partnership enforceable in accordance with its terms
(except to the extent enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors, rights generally
and by generally applicable principles of equity);

                     (iv)     the execution, delivery and performance of this
Amendment by the Partnership does not require any Governmental Approval other
than Governmental Approvals which have already been obtained and which are in
full force and effect and are final and non-appealable; and

                     (v)     the execution, delivery and performance of this
Amendment does not conflict with, constitute a default under, or otherwise
violate (x) the Partnership's certificate of limited partnership or the
Partnership Agreement, (y) any indenture, mortgage, deed of trust or other
contractual instrument, covenant or restriction to which the Partnership is
party or by which it or its assets may be bound or (z) any provision of any law,
rule, regulation, order, writ, judgment or decree applicable to the Partnership.

          Section 5.     Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and affirmed by each of the parties hereto. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the day and year first above written.






LSP WHITEWATER, LIMITED PARTNERSHIP

By     LSP-WHITEWATER I, INC.,
             as general partner



By:            /s/  THOMAS F. SCHWARTZ          
           Name:  Thomas F. Schwartz
           Title:    Senior Vice President and
                        Chief Financial Officer




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the day and year first above written.





DRESDNER BANK AG, NEW YORK BRANCH,
   

as Agent


By:         /s/  LAURA J.K. SCHUMACHER        
           Name:  Laura J.K. Schumacher
           Title:    Vice President

By:         /s/  BRIAN M. SMITH                                
           Name:  Brian Smith
           Title:    Director








DRESDNER BANK AG, NEW YORK AND
   GRAND CAYMAN BRANCHES, as Lender


By:         /s/  LAURA J.K. SCHUMACHER        
           Name:  Laura J.K. Schumacher
           Title:    Vice President

By:         /s/  BRIAN M. SMITH                                
           Name:  Brian Smith
           Title:    Director

